DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 10/25/2021.  Claims 1, 2, 4-6, and 8-10 are pending.  Claims 3 and 7 have been cancelled.  Claim 1 has been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, as set forth in the claims in the amendment filed 10/25/2021 the claimed feature of “the plurality of rotor units are disposed to form a ring shape in the plan view, and include: a pair of first rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating clockwise in the plan view; and a pair of second rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating counterclockwise in the plan view, and the aircraft is caused to rotate counterclockwise in the plan view by both of the propellers of the pair of first rotor units and the propellers of the pair of second rotor units rotating clockwise,” which is being interpreted on its face to mean that a pair of second rotor units are rotating counterclockwise and clockwise at the same time, and this feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claimed subject matter “the plurality of rotor units are disposed to form a ring shape in the plan view, and include: a pair of first rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating clockwise in the plan view; and a pair of second rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating counterclockwise in the plan view, and the aircraft is caused to rotate counterclockwise in the plan view by both of the propellers of the pair of first rotor units and the propellers of the pair of second rotor units rotating clockwise,” which is being .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “the plurality of rotor units are disposed to form a ring shape in the plan view, and include: a pair of first rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating clockwise in the plan view; and a pair of second rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating counterclockwise in the plan view, and the aircraft is caused to rotate counterclockwise in the plan view by both of the propellers of the pair of first rotor units and the propellers of the pair of second rotor units rotating clockwise.”  As currently written, the 
The initially filed specification, on page 3, discloses FIG. 7B illustrates an example of operation of the plurality of rotor units when the aircraft descends, and FIG. 8A illustrates an example of operation of the plurality of rotor units when the aircraft rotates counterclockwise.  And, on at least pages 17 and 18, the specification discloses details regarding the different embodiments taught by FIGS. 7B and 8A.  There is no disclosure in the initially filed specification that the embodiments in FIGS. 7B and 8A occur simultaneously.
Owing to differences between the specification and claim, the claim is not supported.  The claim recites “… a pair of second rotor units which are located in opposite positions, and generate downward thrust by the propellers rotating counterclockwise in the plan view, and the aircraft is caused to rotate counterclockwise in the plan view by both of the propellers of the pair of first rotor units and the propellers of the pair of second rotor units rotating clockwise.”  The specification discloses that these two operations occur in different embodiments as set forth in cited pages 17-18, but never does the specification disclosed that the propellers of the pair of second rotor units rotate counterclockwise and clockwise at the same time as set forth in amended claim 1.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.

In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
Additionally, claims 2, 4-6, and 8-10 are rejected because they depend from a parent claim that is not enabled.

Response to Arguments
Applicant’s arguments in the Amendment filed 10/25/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.
Examiner thanks Applicant for bringing to Examiner’s attention that the Warrington, U.S. Patent 4,685,640 was inadvertently omitted from the PTO-892 form filed on 04/09/2021.  This reference has been included on the PTO-892 form in the instantly filed Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SABIE, U.S. Patent Application 2020/0331601 teaches the aircraft uses bidirectional propellers driven by electric reversible motors, and vertical propellers direct the jet both down and up, thus increasing the maneuvering capabilities of the aircraft, and the aircraft can rotate around its flight axis using the vertical bidirectional propellers, which reverse its direction of rotation while turning the aircraft around the flight axis, after its turning angle exceeded 90 degrees to the horizontal plane. Such maneuvers are known in the art to be characteristic of a .
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRI L FILOSI/Examiner, Art Unit 364405 November 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644